DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawings
The drawings were received on 06-26-2019. These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it recites limitations “the fibre web or of each fiber web” in line 11. It is not clear that the web here is the same with “the at least one fibre web or not.
Claim 4 is rejected because it recites limitations “the doffer roller(s)” in line 3, the limitations seem to claim more than one doffer roller; therefore it is insufficient antecedent basis for this limitation in the claim since it is not clear which doffers being claimed.
Claim 4 is rejected because it recites limitations “the at least one doffer” in line 5. It is insufficient antecedent basis for this limitation in the claim since there is “at least one doffer roller” and “the doffer roller(s)”.
Claim 6 is rejected because it recites limitations “the drafting” in line 2. It is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected because it recites limitations “the two upper and lower webs” in line 2. It is insufficient antecedent basis for this limitation in the claim.
Claims 16-17 are rejected because they recite “the proportion, on the profilePage 4 of 9Appl. Serial No. 16/427,403 of the batt exiting the crosslapper, of the actions of the control means in the production device and on the drafting means is between 20%-80% and 80%-20% or 30%-70% and 70%-30%.” The limitations are vague and indefinite since they seem to compare the proportion between the actions of the control means and the drafting means (how can the comparison can happen since the control means controls the drafting). Plus the percentages are not clear since they seems to conflict one itself 20%-80% and 80%-20% or 30%-70% and 70%-30%. For the best understood of the examiner, the claims are understood such as the drafting means is controlled by about 50% of the control means, therefore the other 50% of the control means can be used to control other elements.
Any remaining claims are rejected as depending from a rejected base claim.
In general, claims 1-9 and 11-17 are generally narrative and indefinite, failing to conform to current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The examiner tried to catch the errors as much as possible, but there could be some 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-17 is/are rejected, to the degree of definite, under 35 U.S.C. 103 as being unpatentable over Bernhardt et al (2003/0033691).
Regarding claim 1, Bernhardt teaches a facility for forming a fibre batt comprising a production device for producing at least one fibre web made of fibers (fig 1-4, abstract), and a crosslapper supplied in the at least one fibre web to provide, at an exit (fig 1-4, member 5, para ), the fibre batt, the production device comprising a carding drum (fig 1-4, member 1, para 0022 to 0023) and at least one doffer roller (fig 1-4, members 6a - 6b, para 0023) collecting the fibers on the carding drum and supplying the at least one fibre web to at least one outfeed belt (figs 1-4, members 2a - 2b), the crosslapper having an infeed belt (fig 1-4, member 13, para 0035), on which the at least 
Bernhardt do not explicitly teach control means capable of controlling a profile of a thickness and/or an area bulk density and/or a bulk density of the fibre web or of each fibre web according to a variation law over time at a point of the fibre web or of each fibre web in the web production device. However, Bernhardt discloses a control mean to control the speed of rollers (para 0039 to 0042) and a control mean to control the compressing of the web (i.e. thickness, para 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand that Bernhardt system must have a control means to a thickness or density of the web in order to provide a thickness varying over the width (para 0001 and 0007). 
Regarding claim 2, Bernhardt teaches the control means control a relative rotational speed of the at least one doffer in respect of the carding drum (para 0039 to 0042).  
Regarding claim 3, Bernhardt does not clearly teach the relative movement speed of the at least one outfeed Page 2 of 9Appl. Serial No. 16/427,403 belt in respect of the carding drum is equal or substantially equal to peripheral speed of the at least one doffer. However, it would have been understood to one of ordinary skill in the art that these speeds should be 
Regarding claim 4, Bernhardt teaches the production device for forming the at least one web comprises, in addition to the carding drum and the doffer roller(s), one or more condenser rollers (fig 1-4, the roller at the end of belts 2a and 2b) and one or more stripping rollers (fig 7a and 7b). Bernhardt does not explicitly teach a rotational speed thereof is synchronized with a rotational speed of the at least one doffer and with a rotational speed of the at least one outfeed belt. However, it would have been understood to one of ordinary skill in the art that rotational speed should be s synchronized in order not to tear the web a part (the belt runs faster than the doffer) or not to have the web pile up (the belt runs lowers than the doffer).
Regarding claim 5, Bernhardt teaches drafting means are made of a drafting roller, a rotational speed of the drafting roller (fig 1-4, members 8a and 8b) is controlled in order to achieve variation of the drafting (para 0010 and 0039).  
Regarding claim 6, Bernhardt teaches the journey of the at least one web between said outfeed belt of the production device, downstream of the at least one doffer, and the infeed belt of the crosslapper comprises at least one inflection point (fig 1-4, the roller on the right of member 5).  
Regarding claim 7, Bernhardt teaches the drafting means comprise a drive element of the at least one web comprising a drive surface intended to come into contact with the at least one web for driving same, the speed of the drive element being controlled to achieve variation of the drafting, and a suction device for achieving suction at the drive surface is provided to maintain, by suction, the at least one web against the 
Regarding claim 8, Bernhardt teaches the drafting means comprise a drive elementPage 3of9Appl. Serial No. 16/427,403 of the at least one web comprising a drive surface intended to come into contact with the at least one web for driving same, the speed of the drive element being controlled to achieve variation of the drafting (para 0008, 0022 and 0035-0038).
Regarding claim 9, Bernhardt teaches production device includes two outfeed belts, respectively an upper outfeed belt and a lower outfeed belt the two upper and lower webs converging upstream of the drafting means (fig 1-4, members 2a and 2b).
Regarding claims 11-12, Bernhardt teaches the drive element is a drafting roller (fig 1-4, members 8a – 8b and 9a – 9b).  
Regarding claim 13, Bernhardt teaches the two upper and lower webs converge upstream of the drafting roller (fig 1-4, members 2a – 2b).  
Regarding claim 14, Bernhardt teaches said control means are configured so as to control drafting means so as to cause variation in drafting over time (para 0035-0042).  
Regarding claim 15, Bernhardt teaches the action of said control means on said profile in said production device and on said drafting means are synchronized (para 0035-0042).  
 Regarding claims 16-17, Bernhardt does not explicitly teach the proportion, on the profilePage 4 of 9Appl. Serial No. 16/427,403 of the batt exiting the crosslapper, of the actions of the control means in the production device and on the drafting means is between 20%-80% and 80%-20% or 30%-70% and 70%-30%. However, it would have been obvious to one of ordinary skill 
Response to Arguments
Applicant’s arguments, dated 09-28-2021, with respect to the drawing objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 09-28-2021, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims, however other rejections have been made as analyzed above.
Applicant's arguments, date 09-28-2021, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive because applicant argues that Jourde does not teach a drafting means. However, the examiner respectfully disagrees since the claim does not require any function of the drafting structure, but just a place holder (i.e. drafting means), therefore Jourde structure (member 33) is capable of drawing (drafting) the web. In addition, Jourde structure (member 33) stays after (i.e. downstream) the outfeed belt (member 21) and before (i.e. upstream) the infeed belt (member 26). Moreover, the language as claimed before does not require or explain any function of the structures, but just lay out a group of place holders.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732